ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_05_EN.txt. 51

SEPARATE OPINION OF
VICE-PRESIDENT WELLINGTON KOO

1. I am in complete agreement with the Court’s findings on the
first, second and fourth Preliminary Objections and with the general
line of reasoning which has led up to them, except on one point in
connection with the second Objection which calls for some elucidation
on my part. As regards the third Preliminary Objection, I regret to
be unable to concur in the Court’s conclusion in favour of a joinder to
the merits. It is my view that this objection should have been rejected.
Accordingly, I propose to state the reasons for my opinion in the two
respects.

I

2. The Judgment in referring to the reliance cf the Respondent
upon the decision of the Court in the /svael v. Bulgaria case in support
of the second Preliminary Objection points out a number of differences
between that case and the present one. In so far as this is done for the
purpose of making an independent approach to the instant case on
its merits, it can be easily understood. But, as I look at it, calling
attention to these differences does not imply, nor do they themselves
justify an implication of, any justification of the decision in the former
case, concerning which my views remain the same as stated in the
Joint Dissenting Opinion appended to the Judgment in that case.

3. The differences which have been noted in the present Judgment
on the second Preliminary Objection are, in my view, only of an inci-
dental character as regards the point in issue. The two situations
arising from Article 36 (5) of the Statute in relation to the Bulgarian
declaration of acceptance under Article 36 and from Article 17 (4) of
the Hispano-Belgian Treaty of 1927 in relation to Article 37 are basi-
cally similar, if not identical, so far as the question of the transfer of
the compulsory jurisdiction from the old Court to the new Court is
concerned. Both depend upon the factor of being “still in force”,
independently of the disappearance of the Permanent Court, which was
taken for granted. This term, which, as regards declarations of accept-
ance mentioned in Article 36 (5), was originally drafted in English and
rendered in French as “pour une durée qui n’est pas encore expirée”,
constitutes the requisite condition for the said transfer. As regards
Article 37, the condition is in fact the same for it calls for “a treaty or
convention in force [which] provides for reference of a matter to a
tribunal to have been instituted by the League of Nations, or to the

49
52 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

Permanent Court of International Justice”. The dissolution of both
the League and the Court had been known and they were expected to
be on their way to disappearance. The purpose of Article 37 and
Article 36 (5) is the same: it is to preserve as far as possible the com-
pulsory jurisdiction arrangements in force apart from the expected
dissolution of the League and the Court. The form of the instrument
in which the compulsory jurisdiction provision is embodied is immaterial.
Whether this provision forms the whole subject-matter of a given instru-
ment or is only one of the provisions of a treaty or convention for
pacific settlement of disputes by specified bodies, or whether it consti-
tutes a special provision in a general treaty or convention on other
matters, is of no decisive importance as regards the transfer of the
jurisdiction under Article 37. What matters is that the treaty or
convention should in such case continue to be in force. This contin-
uation of validity refers to the instrument as a whole; so long as the
instrument itself remains in force, so long does the provision for com-
pulsory jurisdiction, just as under Article 36 (5) of the new Statute,
the declarations of acceptance made under Article 36 of the old Statute,
are considered to remain in force so long as the period for which they
were made has not expired. Article 17 (4) of the 1927 Treaty, like the
Bulgarian declaration of acceptance, may have been temporarily
inoperative due to the dissolution of the Permanent Court of Interna-
tional Justice, but this transient factor of inapplicability had been
taken for granted and had been the very reason for the provisions of
Article 37 just as it had been, in respect of declarations of acceptance
under Article 36, for those of Article 36 (5). In other words the whole
purpose of both provisions was intended to discount the effect of the
dissolution of the old Court and make possible the effective transfer of
its compulsory jurisdiction to the new Court.

4. Moreover, on closer examination it will be found that the argu-
ment of differentiation between the Aerial Incident case and the present
case does not explain away the former decision. From the juridical
point of view there is really no distinction as regards the principle of
transfer from the old Court to the new Court. Only the two sources
of the obligation to submit to compulsory jurisdiction are different.
In the case of the declarations of acceptance made under Article 36,
paragraph 2, of the old Statute, like similar declarations made under
the identically numbered provision of the new Statute, their effectiveness
depended upon the extent of concordance of the terms between any
two given acceptances, having due regard to the respective reservations
and limitations on the principle of reciprocity, whereas the jurisdictional
clauses, to which Article 37 is applicable, derive from the mutual con-
sent and agreement of the contracting parties in bilateral or multi-
lateral instruments. But the process of the transfer itself and the legal

50
53 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO}

effect of the transfer once consummated, are the same in both situations,
just as the purpose of the two provisions in the Statute in question is
identical. Only, in the instant case, as the Judgment has rightly
pointed out, the basic obligation of submitting to compulsory adjudi-
cation is clearly stipulated in Articles 2 and 17 (1) of the 1927 Treaty
just as in Article 23 in respect of “any disputes arising as to the inter-
pretation of execution of the present Treaty”, while the provision of
Article 17 (4) is of a functional character as regards the tribunal for
such adjudication, as is also the case in respect of the tribunal mentioned
in Articles 21 and 22 for the determination of certain matters.

5. Such being the situation in the instant case, the difference in
legal effect, if any, is one of degree as regards the validity or strength
of the source of the obligation and not one of kind. For this reason
there is even greater justification to uphold the validity of the transfer
of the compulsory jurisdiction under Article 37 than under Article 36,
paragraph 5. It does not warrant any implication that the decision
in the Aerial Incident case was equally justifiable in law.

II

6. The third Preliminary Objection undoubtedly raises important
questions of law and fact. In principle I fully endorse judicial caution
as a sound policy in the interest of good administration of justice and
the Court certainly has full discretionary power to decide on a joinder
for good reasons, as the Court has affirmed in the present Judgment.

7. Inthe instant case I am, however, of the opinion that this objec-
tion could and should have been adjudicated upon. The elaborate
written pleadings and the lengthy oral hearing have brought out clearly
and almost exhaustively the various issues involved and the searching,
though conflicting, arguments of the two Parties. While the Applicant
has asked the Court, as the alternative to dismissal, to join the third
Preliminary Objection to the merits, the Respondent has urged that
the issue raised by it “is wholly ripe for decision” and that the alter-
native Belgian request for the joinder of this objection to the merits
cannot be justified.

8. In the light of the submissions of the Parties on the third Prelim-
inary Objection, two principal questions are involved at the outset :
(a) one of law and (8) one of fact, the other issues raised being sub-
ordinate to and dependent upon the answers to the two questions for
their solution. The question of law can be stated thus: does inter-
national law recognize the right of a State to protect its nationals,

51
54 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

natural or juristic persons, being shareholders in a foreign company,
for damage or injury to them through an internationally illicit act
done to the company by a third State? And the question of fact centring
on two crucial points: are the shares in Barcelona Traction registered
on its books in the name of nominees of American nationality and claimed
by the Applicant as belonging to natural and juristic persons of Belgian
nationality found prima facie to be owned by them, and have these
persons sustained damage through damage caused to the said company
by internationally wrongful acts, measures or omissions of the organs
of the Respondent Government?

g. Ifthe answer to the question of law is found to be in the negative
and nevertheless the facts and circumstances of the case appear to be
weighty and serious, judicial caution and sound administration of
justice would dictate a joinder to the merits in order to make two deter-
minations at the second phase of the proceedings, if it should finally
take place. First, to determine whether the facts and circumstances
of the instant case are juridically adequate to constitute a valid ground
for recognizing the Applicant’s capacity or jus standi before the Court.
If they are found to be inadequate for the purpose, the claim of the
Applicant must be held to be inadmissible and the third Preliminary
Objection must be sustained. If they are found to be adequate, it
would then be in order to make the second determination, namely
whether the facts and circumstances of the instant case are of such a
particular character as to warrant the finding by the Court of another
exception to the existing recognized rule of protection of a company
only by its national State.

to. If, on the other hand, the answer to the same question of law
is found to be in the affirmative and the essential facts alleged by the
Applicant constitute prima facie a valid ground for recognizing its
capacity, a jus stand? in the instant case, the said objection must be
rejected at the present stage of the proceedings. Such a finding, how-
ever, would still leave it open to the Respondent at the later phase
of the proceedings on the merits, if it should finally take place, to refute
and disprove the alleged facts by counter-evidence. If the Respondent,
in the opinion of the Court, succeeds in the task, a finding will of course
be made to reject the Applicant’s claim on the merits.

11. In brief, the primary question of law raised by the third Pre-
liminary Objection consists in determining first of all whether under
modern international law there exists a general right on the part of a
State to protect its nationals, shareholders in a foreign company,
vis-a-vis a third State independently of the general rule of protection
by States of their national companies and of the recognized exception
to it as noted above. It centres on the point whether modern inter-

52
55 BARCELONA TRACTION (SEP. OP. WELLINGTON Koo)

national law sanctions such a general right of intervention as claimed
by the Applicant on behalf of Belgian shareholders. I propose now
to consider this question.

A

12. The introduction of the concept of private legal entities in
international law in the form of corporate bodies is a natural sequel to
its emergence in municipal law. Since there are almost as many dif-
ferent kinds of corporate entities as there are different systems of
municipal law under which they are constituted and since their activities
have been growing in complexity as well as in kind, the problem of
protecting their legitimate interests in international law has been
assuming increasing importance as well as endless complexity.

13. This idea of protection is fundamental and appears to be common
ground between the two schools of advocates on the subject. Their
difference of view relates to the manner and extent of its implementation
in international law. What is pertinent to the question under consider-
ation, however, is to determine which is the more reasonable and
practical view as regards protection of the shareholders by their national
State in a foreign company. Should this protection be confined to
the shareholders in a foreign company which is of the nationality of the
“offending State”? Should it be limited again to such a case where the
said foreign company has been dissolved or is practically defunct?
Should there be an additional requirement that the said shareholders
must be owners of a majority of the total number of shares of the
company or at least a substantial proportion of them? What is the
criterion for constituting a substantial proportion? Or what is the
bearing and effect of the attitude of the State, the nationality of which
is possessed by the company, upon the right of the national State of
its shareholders to protect their interests? Has it intervened or has
its intervention been energetic or not?

14. I am inclined to think that while the positive answers to them
may be interesting or useful, they do not constitute essential elements
to a general rule of protection of the national shareholders of the inter-
vening State (still less to the particular issue under consideration).

15. Foreign investments constitute one form of property, rights
or interests, and as such are in principle entitled to the protection of
international law. Since the kinds and methods of such investment
are numerous and varied, and since they are still in the process of
expansion and development, it is inevitable that at the present stage
of their evolution new circumstances and unfamiliar features will be
encountered in the protection of such rights and interests in the inter-

53
56 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

national field. But in essence they all fall within the compass of the
general rule of diplomatic and judicial protection of international law.
What is really involved is the basic principle of protection, which has
been so clearly affirmed by the Permanent Court of International
Justice in the Mavrommatis casé when it declared :

“It is an elementary principle of international law that a State
is entitled to protect its subjects, when injured by acts contrary
to international law committed by another State, from whom
they have been unable to obtain satisfaction through the ordinary
channels 1.”

Moreover, international law, which is primarily founded on the
generally recognized principles of law and justice, attaches less impor-
tance to form and appearance than municipal law. Where it is a
question of protection of property, rights and interests, it is the proper
function of international law to ascertain where and to what extent they
exist, and to accord recognition to realities rather than to forms and
appearance. As stated by this Court in the Reparation for Injuries
Suffered in the Service of the United Nations, Advisory Opinion of
II April 1949 “throughout its history, the development of international
law has been influenced by the requirements of international life... 2”.
Max Huber, Rapporteur on British claims against Spain in the Spanish
Zone of Morocco, observed :

“... Malgré le fait que beaucoup de systèmes de droit admettent
l'existence indépendante de sociétés en nom collectif, la juris-
prudence prépondérante des tribunaux reconnaît la possibilité de
distinguer entre les parts contributives des sociétaires, d’un côté,
et la société même de l’autre. Le droit internationa: qui, dans ce
domaine, s'inspire essentiellement des principes de l'équité, n’a
établi aucun critère formel pour accorder ou refuser la protection
diplomatique à des intérêts appartenant à des personnes de natio-
nalité différente...”

16. The right of a State to protect a company which possesses its
nationality by diplomatic intervention or by recourse to international
judicial settlement against another State for wrongful acts toward
the company involving its international liability is generally recognized
by international law. This rule is evidently derived by analogy from
the principle that—

1 P.C.I.J., Series A, No. 2, p. 12.

2 1.C.]. Reports 1949, p. 178. |

3 Quoted by John Thomas Miller Jr., Du traitement par les gouvernements
des intérêts étrangers dits substantiels des -sociétés, 1950, p. 82.

54
57 BARCELONA TRACTION (SEP. OP, WELLINGTON KOO)

“By taking up the case of one of its subjects and by resorting
to diplomatic action or international judicial proceedings on his
behalf, a State is in reality asserting its own rights—its right to
ensure in the person of its subjects, respect for the rules of inter-
national law}.”

But this analogy, by the very nature of the corporate personality,
is only approximate and cannot be pushed too far. It has been gener-
ally accepted because it facilitates protection abroad by its so-called
national State. But it could not have been, and was obviously not
intended to be, an all-in-all prescription for the protection of the various
categories of rights and interests embodied in a corporate entity, the
owners of which often have several different nationalities. Moreover,
as a matter of fact, even in municipal law the shareholders are entitled,
in certain circumstances, to take action in their own names in respect
of injuries to a corporate entity. This principle is not only to be found
in the decisions of the English and United States courts but is also
recognized in the jurisprudence and law of associations under the
Continental system 2.

17. As the concept of corporate personality has become more com-
plex and the activities of modern private corporations of different
kinds have rapidly grown in variety and range, often extending to the
territories of many States with different municipal law systems, their
organization has taken on many forms of structure with an increasing
number of constituent and associated elements. They often have
subsidiaries with varying degrees of ownership and different classes
of shareholders with differentiated rights of voting and sharing in the
profits or dividends. Because of this fact of rapid growth and devel-
opment of modern joint stock companies and corporations, the problem
of their protection has likewise become more complex.

18. In my view the foregoing general considerations are useful to
keep in mind when examining the points at issue in respect of the third
Preliminary Objection.

19. It may be true, as contended by counsel for the Respondent,
that international jurisprudence provides no precedent to support the
Applicant’s claim of the right of protection of the interests of its na-
tionals, shareholders in a foreign company, against the wrongful acts of a
third State done to the company. But it is to be noted that the cases
of arbitral awards examined by the Parties were mostly decided several

1 P.C.I.J., Series A, No. 2, p. 12.
2 J. Mervyn Jones, “Claims on Behalf of Nationals who Are Shareholders in
Foreign Companies”, in British Yearbook of International Law, 1949, Vol. XXVI,

PP. 232-234.
55
58 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

decades ago whereas the progress and development of corporate organi-
zation and activities in international commerce and finance have over-
taken their applicability and have created new and unprecedented
conditions which in turn constantly give rise to hitherto unknown
problems in international law for fair and equitable solution.

20. For this reason, the original simple rule of protection of a com-
pany by its national State has been found inadequate and State prac-
tice, treaty regulation and international arbitral decisions have come
to recognize the right of a State to intervene on behalf of its nationals,
shareholders of a company which has been injured by the State of its
own nationality, that is to say, a State where it has been incorporated
according to its laws and therefore is regarded as having assumed its
nationality.

21. Whether this recognition may be regarded as an exception to
the rule of protection of a company by its own national State or as a
supplementary rule of protection of the shareholders of a company
is immaterial ; nor, in my view, is it a point of great consequence that
this recognition is sometimes qualified by the requirement that such
protection must be conditioned by the extinction or the practically
defunct state of the company in question. The important point to
note is that the national State of the shareholders is recognized to
have the right to protect them irrespective of whether they are to be
regarded merely as beneficial owners of the rights, property and interests
of the company or as virtual successors to the defunct or practically
defunct company.

22. It is true, as has been contended by the Respondent, that this
right of protection has been recognized because the wrongdoing State
being the national State of the particular company, there would other-
wise be no possibility of redress under international law. But it is
equally true that the raison d’être of this recognition is to secure redress
for the damage caused to the shareholders, and the particular rule
allowing only the national State of the company to exercise its protection
is set aside, precisely for this predominant purpose of effective protec-
tion of the legitimate interests of the shareholders of the company
who are nationals of the intervening State. If this is true, it follows
that the original rule authorizing only the national State of the com-
pany to exercise diplomatic protection of its property, rights and
interests is more of the nature of a particular rule for the protection of
the company as such rather than a general rule to apply to the protec-
tion of all kinds of rights and interests, both individual and corporate,
grouped within the juridical entity of the company. This being so,

56
59 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

the national State of the shareholders of a foreign company is a fortiori,
entitled to exercise protection on their behalf.

23. For convenience sake or as a matter of policy, the national
State of the shareholders of a foreign company may leave their protec-
tion to the national State of the foreign company to exercise the right
of protection on its behalf as a first step. But this right is neither an
exclusive right nor a preferential right. There is no fundamental
reason why the national State of the shareholders of the company
should be denied the right to undertake their protection vis-à-vis the
third State having caused damage to the company and consequently
to its shareholders. This protection may be undertaken, for the pur-
pose of obtaining redress, either jointly with the national State of the
company or simultaneously with and independently of it. It is for
the shareholders’ national State to determine as a matter of policy
what step is to be taken and when it is to be taken for the purpose.
It may well be that the action taken by the company’s own State is
effective in securing redress for the company and therefore also for
the shareholders from the State causing the damage to it ; and in that
event, the State of the shareholders will see no need to intervene on
their behalf. But if the action of the national State of the company is
fruitless or if it is disinclined to take steps to protect the company or
discontinues its intervention without securing the desired result, there
is no good reason why the national State of the shareholders should be
precluded from exercising its own right to intervene on their behalf for
effective protection.

24. Perhaps in one instance the interests of the shareholders may
not be protectable in international law; that is, if the wrongdoing
State is one of which the shareholders of a foreign company so injured
are nationals. In such a case it is not only impossible to conceive of
an international claim to protect the interests of the shareholders as
such against their own State, if they own all the shares of the company,
but the said State can also justifiably disclaim international respon-
sibility toward the national State of the injured company on the same
ground as that on which the national State of a company injured by
itself declines responsibility by affirming that under. international law
a State cannot, at least in theory, injure itself or claim against itszlf.
For possible protection, the interests of the shareholders would have
to depend upon the attitude and effort of the national State of the com-
pany in asserting its right of diplomatic intervention in favour of the
company as such. For, on the principle stated by the Court in the
Mavrommatis case in claiming for redress of an injury caused to its
nationals by a foreign State, a State is really asserting its own right
to ensure respect for international law by the foreign State in the person
of its nationals, the national State of the company in question could
perhaps insist upon redress being accorded to the injured company
so as to repair also the losses to the shareholders by the wrongdoing

57
60 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

national State of the shareholders, but it would be confronted by the
argument of lack of genuine interests on its part, to which international
law attaches primary importance.

25. However, if there are other shareholders of a different national-
ity or nationalities from that of the shareholders of the wrongdoing
State, the claims of their national States obviously cannot be met with
the same refusal to acknowledge international responsibility for its
wrongful act.

26. What I have said above shows that the rule of protection of a
company by its national State and the rule of protection of its share-
holders by their national State are really not, and cannot be, exclusive
of each other. These two rights are based on different concepts ; they
are different and independent of each other. They co-exist. They
are complementary and equally necessary from the standpoint of inter-
national law, though the right of a State to protect a company incor-
porated under its laws is limited to the needs arising from the nature
of the corporate personality only?.

27. The so-called exception, mentioned above, in favour of protec-
tion of the shareholders by their national State, to the general rule of
protection of a company by its national State, in my view is not an
exception. On examination it will be found to be of the nature of a
separate rule for the protection of the interests of the shareholders in
a foreign company by their national State. It is independent of the
first rule and co-exists with it. It is only incidentally by circumstances
connected with it. It is different from the right of the national State
of the foreign company. Like the latter it flows indirectly from the
general right of a State to protect its nationals and their property,
rights and interests on the territory of a foreign State. It is a natural
corollary of the principles of international law regarding fair treatment
by a State of aliens on its territory and diplomatic protection by their
national State for redress of wrongful acts committed by the foreign
State in breach of its international obligations.

28. For if the rule of protection of a company only by its national
State even in respect of the interests of its shareholders were of the
nature of a general and absolute rule, then in the case of the injury to
a company with foreign shareholders having been caused by its own

1 See De Visscher (Ch.), “De la protection diplomatique des actionnaires d’une
société contre l'Etat sous la législation duquel cette société s'est constituée”, in
Revue de droit international et de législation comparée, 1934, pp. 641-642.

58
61 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

national State, that should be the end of the matter, since it is affirmed
that a State cannot incur international liability toward itself. Yet
the Respondent admits and agrees that in such a case international
liability attaches to the national State of the company for having caused
damage to its foreign shareholders through the corporate body, though
the wrongful act has been directed to the company only. This recog-
nition of the right of diplomatic protection of a State of its nationals,
shareholders in a foreign company, already sanctioned by State prac-
tice, international arbitral awards and treaty stipulations, constitutes
in fact a rule in application of the general principle of diplomatic pro-
tection of nationals by their own State in international law. In other
words, the interests of shareholders are recognized by international
law as entitled to protection by their national State in the same way
as the other property, rights and interests of its nationals are protected.

29. The Respondent has also argued that such dual or multiple
protection by the national State of the company and the national
State or States of the shareholders will cause inconvenience and even
confusion internationally. It is pertinent to cite as an appropriate
answer what this Court has stated in the Reparation for Injuries,
Advisory Opinion, of 1949 when referring to the possibility of competi-
tion between the State’s right of diplomatic protection and the Organ-
ization’s right of functional protection, as follows :

“In such a case, there is no rule of law which assigns priority
to the one or to the other, or which compels either the State or
the Organization to refrain from bringing an international claim.
The Court sees no reason why the parties concerned should not
find solutions inspired by goodwill and common sense. ...

Although the bases of the two claims are different, that does
not mean that the defendant State can be compelled to pay the
reparation due in respect of the damage twice over}.”

The argument of confusing multiple protection therefore has no merit.

30. In the present case it will also be relevant to recall that in the
early years following the declaration of bankruptcy of Barcelona Trac-
tion by the Reus court on 12 February 1948, Canada, the national
State of the company, intervened actively to protect its interests.
The efforts of the Canadian Government, however, showed a change

1 1.C.J. Reports 1949, pp. 185-186.
59
62 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

of attitude as time went on. By late 1951 the Canadian Secretary of
State for External Affairs told the Spanish Consul in Canada that
“Canadian interests in this case are so slight that it is of little interest
to us”!. In a letter of 19 July 1955 replying to Mr. Arthur Dean,
attorney for Sidro, who had urged that “a vigorous inquiry” from
several ambassadors in Madrid, including the Canadian Ambassador,
“would be most helpful in bringing about a favourable result”, the
Canadian Secretary of State for External Affairs declined to accept the
suggestion and stated: “The Canadian Government has not been pre-
pared actually to intervene in this matter to make representations to
the Spanish Government as to the measures which ought to be taken
toward a settlement ?.”

31. In connection with the issue of the right of a State under inter-
national law to protect its nationals, shareholders in a foreign com-
pany, against a third State, an incidental question of law has been
debated by the Parties in the present case as to whether this right, if
it exists, is not limited to legal shareholders but extends to beneficial
owners of shares. The question relates to the system of registering the
shares of a particular company in its books in the names of the nominees.
This is usually authorized by statutory law or sanctioned by commercial
practice in the economically more advanced countries where capital
for investment abroad as well as at home is more abundant. Techni-
cally the registered shareholders are legal owners of the shares so
registered, but it would be obviously unjust and incorrect, in the light
of the intent and purpose of the municipal law which provides for such
a system of registration, which recognizes the equitable title of the
beneficial owner, and which as a fact must be taken into consideration
by international law, to disregard the interests of the beneficial or
real owners, if in the event of the particular company having suffered
damage caused by the wrongful acts of a foreign State, the national
State of the real owners of the shares in question should be denied the
right of protecting them on the international plane, even if the national
State of the nominees, who are the registered owners, should decline,
for considerations of policy or expediency, to intervene with the wrong-
doing State to protect its own nationals, the registered owners of the
shares in a given case.

32. International law, being primarily based upon the general
principles of law and justice, is unfettered by technicalities and for-
malistic considerations which are often given importance in municipal

1 Letter, dated 12 February 1952 from the Belgian Ambassador in Madrid
to the Belgian Minister of External Trade, document filed by the Belgian Govern-
ment on 5 May 1964.

* Document filed by the Belgian Government on 5 May 1964.

60
63 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

law. As has already been stated above, the fundamental right of
diplomatic intervention of a State to protect its nationals against another
State and to seek redress for them for any wrongful act on its part aims
generally to protect the genuine interests of its nationals. It is the
reality which counts more than the appearance. It is the equitable
interest which matters rather than the legal interest. In other words
it is the substance which carried weight on the international plane
rather than the form.

33. The salient issue of the whole question, from the point of view
of international law, is the right of protection of a State of the legitimate
interests of its nationals, shareholders in a foreign company, against a
wrongdoing third State. In regard to the evolution of a rule of custom-
ary international law there always exists the possibility of a difference
of opinion as to the degree of uniformity of the facts and the regularity
of their occurrence necessary to warrant, on this basis of reasoning, an
affirmation of its existence. This is obviously. because, in the absence
of a generally accepted norm for evaluating the factors, it must depend,
to a certain extent, upon a subjective appreciation, both of the recurrence
of the same facts and of the rapid development of foreign investments
in the international community, in arriving at a conclusion’. In my
view the evidence placed before the Court has not established the exis-
tence of any rule denying recognition of the existence of the interests
of shareholders or beneficial owners of shares in a foreign company or
prohibiting their protection by their national State or States by diplo-
matic intervention or recourse to international adjudication. On the
contrary there is seen a substantial body of evidence of State practice ?,
treaty arrangements? and arbitral decisions‘ to warrant the affirmation
of the inexplicit existence of a rule under international law recognizing
such a right of protection on the part of any State of its nationals,
shareholders in a foreign company, against another wrongdoing State,
irrespective of whether that other State is the national State of the
company or not, for injury sustained by them through the injury it
has caused to the company.

 

1 See De Visscher, Interprétation judiciaire, pp. 219-251.

? For cases see Alexandre-Charles Kiss, “La protection diplomatique des
actionnaires dans la jurisprudence et la pratique internationales”, in Travaux et
Recherches de l'Institut de Droit comparé de l'Université de Paris, 1960, Vol. XVIII,
pp. 178-210. :

3 For treaty arrangements, see Daniel Vignes, “La protection des actionnaires
dans les conventions internationales bilatérales”, ibid., pp. 211-241.

4 For a review of cases see J. Mervyn Jones, “Claims on Behalf of Nationals
who Are Shareholders in Foreign Companies”, in British Yearbook of International
Law, 1949, Vol. XXVI, pp. 237-254.

61
64 BARCELONA TRACTION (SEP. OP. WELLINGTON KOO)

B

34. Having determined the general question of law as above, it
remains now to consider the question of fact, namely whether the
evidence placed before the Court justifies a conclusion that the Applicant
has established its jus standi in the instant case. The main facts
alleged by the Applicant consist of the following: (1) ownership by
Belgian nationals of shares in Barcelona Traction and their holding of
the capital of the company amounting to 88 per cent., both on 12 Feb-
ruary 1948, the date on which Barcelona Traction was declared bankrupt,
and on 14 June 1962, the date of the Application filed on 19 June 1962
instituting the present proceedings ; (2) the order of the Reus court
of 12 February 1948 declaring Barcelona Traction bankrupt ; (3) the
seizure of the property and other assets of Ebro, Barcelonesa and other
subsidiaries of the company ; (4) the mediata y civilissima seizure of
the shares of the subsidiaries belonging to Barcelona Traction kept in
Toronto ; (5) the printing and issuance of new sharés in substitution
of them; (6) the holding of a general shareholders’ meeting on the
basis of their possession by the bankruptcy organs ; (7) the replacement
of the originally appointed legal representatives before the Spanish
courts ; (8) the appointment of new boards of directors for the subsi-
diaries ; (9) the holding of a private meeting of creditors and the appoint-
ment of the trustees for the liquidation of the capital of Barcelona
Traction ; and (10) the sale of the subsidiaries through the newly
created shares to Fecsa, belonging to the March group on 4 January 1952.

35. Whether the foregoing facts are all true as alleged; or what is
the precise character or actual amount or value of the interests owned
by Belgian nationals, both natural and juristic persons; or how. the
damage has been caused to them ; or to what extent it has been actually
sustained by them—these are all questions which essentially belong
to the merits. At the present stage of the proceedings it is sufficient,
in my view, to note that the facts alleged by the Applicant have not
been denied by the Respondent. This being so, and in the light of the
question of law determined above, it is proper to conclude that prima
facte the Applicant has established its jus stand: and that the third
Preliminary Objection should have been rejected.

(Signed) WELLINGTON Koo.

62
